Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          27-AUG-2018
                                                          03:55 PM



                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            DEBBIE S. QUEL,
              Petitioner/Petitioner-Appellant/Appellant,

                                 vs.

  BOARD OF TRUSTEES, EMPLOYEES’ RETIREMENT SYSTEM OF HAWAI#I,
            Respondent/Respondent-Appellee/Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIVIL NO. 15-1-1308)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Petitioner-Appellant/Appellant Debbie S.

Quel’s application for writ of certiorari filed on July 6, 2018,
is hereby accepted and will be scheduled for oral argument.         The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:    Honolulu, Hawai#i, August 27, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson